STONE, J.
The statute of the State of Mississippi, copied into the bill, preserves only a statute lien .on property Bold as this was. At does not prevent the title from passing to the purchaser, Such lien being .only one of the incidents given by the ]aw, .it results that, as against a purchaser, who, in good faith, acquires title within another jurisdiction-,- such lieu can have no binding operation ip the new jurisdiction. —See Donald v. Hewitt, and authorities cited, 33 Ala. 534, 545-6.
..Decree.of the chancellor affirmed,